DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Greetham (2019/0288528).  Regarding independent claim 1, Greetham teaches a battery system (Fig. 4) comprising: 
a voltage bus having a positive bus rail (2) and a negative bus rail (3); 
a first battery pack (5); 
a second battery pack (4), wherein the first battery pack and the second battery pack are arranged between and connected to the positive bus rail and the negative bus rail; and 
a plurality of switches (311 and 312) collectively configured to selectively interconnect the first battery pack and the second battery pack in a series battery configuration (S-configuration) or a parallel battery configuration (P-configuration), wherein the plurality of switches includes a pair of three- way/two-position contactors each having a series connection position and parallel connection position corresponding to the S-configuration and the P-configuration, respectively. ([0054]-[0058])
Regarding claim 2, Greetham teaches the pair of three-way/two- position contactors includes a first three-way/two-position contactor (312) arranged between the first battery pack (5) and the negative bus rail (3), and a second three-way/two-position contactor (311) arranged between the second battery pack (4) and the positive bus rail (2).
Regarding claim 3, Greetham teaches an electrical terminal (B) of the first three-way/two-position contactor is connected to or disconnected from a corresponding electrical terminal (B) of the second three-way/two-position contactor when the first three-way/two- position contactor and the second three-way/two-position contactor are in the series connection position and the parallel connection position, respectively.
Regarding claim 9, Greetham teaches the first battery pack and the second battery pack each have a corresponding pack voltage of at least about 400-500V, such that the battery system in the S-configuration has a voltage capability of about 800-1000V or more. ([0039])
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 4, 5, 7, 8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greetham (2019/0288528) and Conlon et al. (2019/0283611).  Greetham teaches the battery system as described above.
Regarding claims 4 and 15, Greetham teaches (Fig. 8) a charge coupler (740) configured to connect the battery system (701) to an offboard charging station during a predetermined charging event (i.e. when the vehicle (700) is plugged into the charging station; [0083], [0084]).  Greetham fails to explicitly teach the charge coupler being connected to a DC fast-charging station.  Conlon teaches a similar battery system in a vehicle (Fig. 1) to that of Greetham.  Conlon teaches a charge coupler (200C) being a DC charge coupler configured to connect the battery system (10) to an offboard DC fast-charging station (30) ([0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Conlon’s DC charge coupler and DC fast-charging station into Greetham’s vehicle battery system for the charge coupler and external charging device, since it involves a mere simple substitution of one charge coupler and external charging device for another to perform the same function of connecting to and providing charge to a vehicle battery.
Regarding claims 5, 7, 16, and 18,33 Greetham teaches switching circuitry (702; Fig. 8) which connects the positive and negative bus rails of the battery system (701) to the charge coupler (740) and other elements in the vehicle system (via 710, 720, 730). ([0083])  Greetham fails to explicitly teach the switching circuitry (702) configuration.  Conlon teaches a similar battery system in a vehicle (Fig. 2) to that of Greetham.  Conlon teaches the battery system comprising two battery packs (12A, 12B) being capable of being connected in parallel or series, and also using a plurality of switches to connect the battery system with the DC charge coupler (30/40) and positive and negative bus rails (top and bottom connections of B and C, respectively) which connect with the other elements in the vehicle system.  Conlon teaches the plurality of switches including a two-way/two-position pre-charge switch (SB1P) arranged between the first battery pack (12B) and the positive bus rail (upper connection at B and C), a first two-way/two-position switch (SB1) arranged in parallel with the pre-charge switch, and a second two-way/two-position switch (SB3) arranged between the first battery pack and the DC charge coupler (40 via 21). ([0030], [0037]-[0039])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Conlon’s plurality of switches (the three switches above and including SA1P, SA1, SA3) and their configuration into Greetham’s switching circuitry (702), since it involves a mere simple substitution of one switching circuitry configuration for another to perform the same function of controlling connection between the battery system and the DC charge coupler and the rest of the elements in the vehicle system, and Greetham was silent as to the configuration.  This would mean the plurality of switches of the Greetham/Conlon combination, including Greetham’s two that controls series/parallel configuration of the batteries, includes a total of eight switches.
Regarding claims 8, 10, Greetham teaches an electric powertrain comprising: an electrical load (712), and the battery system of claim 1, including the switches (311 and 312) being configured to selectively transition the pair of three-way/two-position contactors from the series connection position to the parallel connection position, or vice versa. ([0058]).  Greetham fails to explicitly teach a controller coupled to and sending a battery mode selection signal to the switches.  Conlon teaches a controller (50) coupled to and sending a battery mode selection signal to the switches to control the series/parallel configuration ([0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a controller in Greetham’s invention to control the switches, since they are known in the art to be used to control switches and it would allow for precise control of the switches to have them be in parallel or series configuration, as needed.
Regarding claims 11, 12,  Greetham teaches (Fig. 8) the electrical load including first and second power inverter modules (inside 711) and corresponding first and second polyphase electric machines (712) connected thereto ([0083], “inverters” and “motors”).  Conlon also teaches this (Fig. 2; F/R-TPIM, 14F/R).
Regarding claim 13, Greetham teaches the pair of three-way/two- position contactors includes a first three-way/two-position contactor (312) arranged between the first battery pack (5) and the negative bus rail (3), and a second three-way/two-position contactor (311) arranged between the second battery pack (4) and the positive bus rail (2).
Regarding claim 14, Greetham teaches an electrical terminal (B) of the first three-way/two-position contactor is connected to or disconnected from a corresponding electrical terminal (B) of the second three-way/two-position contactor when the first three-way/two- position contactor and the second three-way/two-position contactor are in the series connection position and the parallel connection position, respectively.
Regarding claim 19, the Greetham/Conlon combination, as described above in claims 4, 10, and 11, additionally teaches a motor vehicle comprising: a vehicle body and a set of road wheels coupled to the vehicle body (Fig. 1 of Conlon), and (in Fig. 2 of Conlon) the electrical load including a PIM (25) and a polyphase electric machine (14) being connected to one or more road wheels.
Regarding claim 20, Greetham teaches the pair of three-way/two- position contactors includes a first three-way/two-position contactor (312) arranged between the first battery pack (5) and the negative bus rail (3), and a second three-way/two-position contactor (311) arranged between the second battery pack (4) and the positive bus rail (2).  Greetham also teaches an electrical terminal (B) of the first three-way/two-position contactor is connected to or disconnected from a corresponding electrical terminal (B) of the second three-way/two-position contactor when the first three-way/two- position contactor and the second three-way/two-position contactor are in the series connection position and the parallel connection position, respectively.
Allowable Subject Matter
6.	Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indicating allowable subject matter: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: the specific switching circuitry configuration claimed including a third two-way/two-position switch arranged in parallel with the second three-way/two-position contactor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
11-9-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836